Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 31, 2018

The Court of Appeals hereby passes the following order:

A18A1547. JOE LEE ROGERS v. THE STATE.

        This appeal was docketed on April 10, 2018, and Rogers’s brief of appellant
was due 20 days later, on April 30, 2018. On April 25, 2018, Rogers, acting pro se,
requested a 30-day extension of time to file his brief. We granted that request on May
3, 2018, noting that the time for Rogers to file his brief was extended until May 31,
2018.
        Over four months have passed since the extended due date, and Rogers still has
not filed a brief of appellant.1 Accordingly, Rogers’s appeal is hereby DISMISSED
for failure to file a brief. See Ct. App. R. 23 (a). The Clerk is directed to send a copy
of this order to Rogers. Pursuant to Reese v. State, 216 Ga. App. 773 (456 SE2d 271)
(1995), Rogers is further informed: Your appeal has been dismissed because your
brief and enumeration of errors were not timely filed. If you have decided that you no
longer wish to appeal, you need not do anything more. However, if you still wish to
appeal, you may have the right to an out-of-time appeal, but you must request an out-
of-time appeal in the trial court. If your motion for an out-of-time appeal is granted,


        1
          It appears that Rogers submitted an additional request for a 45-day extension
on June 15, 2018, which we never ruled on because it was attached to a request for
extension filed in a related appeal (Case No. A18A1548). We note that the request
was untimely. See Ct. App. R. 23 (a) (“[A]ppellant’s motion for an extension of time
to file a brief and enumeration of errors must be filed before the date the documents
are due or the Court may dismiss the appeal.”). Even if we had granted the request
and extended the due date for 45 more days, however, the filing period would have
expired several months ago.
the trial court should appoint an attorney for you if you want an attorney but cannot
afford one. If your motion for out-of-time appeal is denied, you may appeal to this
Court within 30 days of the trial court’s decision.

                                         Court of Appeals of the State of Georgia
                                         Clerk ’s Office, Atlanta,____________________
                                                                     10/31/2018
                                                  I certify that the above is a true ex tract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                          , Clerk .